DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed September 28, 2022 in which claims 1 was amended and claim 15 was added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The type of engine that the lubricating oil is used in does not place any further material limitations on the lubricating oil composition.   It is noted that applicant has amended claim 1 to state that the oil composition is for an internal combustion engine.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  
 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jukes (US 20130157912) in view of Campbell (US 20090170737).
 	Jukes teaches a lubricating composition comprising a major amount of an oil of lubricating viscosity and a detergent comprising a salt of an alkyl-substituted hydroxyaromatic carboxylic acid (salicylic) where at least about 50% of the alkyl moieties comprise C26+ alkyl groups derived from one or more normal alpha olefins (see abstract and para 0010). Jukes teaches the amount of the salt of the hydroxyaromatic carboxylic acid present in the lubricating oil is from about 0.3 wt % to about 15 wt%, based on the total weight of the lubricating oil composition (see para 0073). This amount of the salt would encompass the amount of the metal that is claimed in the present invention and the total SOAP content.
 	The lubricating composition may contain one or more Zn dithiophosphates in an amount of about 0.02 to 0.12 wt %, in terms of phosphorus content (see para 0076).  The composition may contain multifunctional additives such as sulfurized oxymolybdenum dithiocarbamates (see para 0112).
 	Jukes teaches that the detergent can be a Ca alkylhydroxybenzoate and has a TBN of 100-650 (see para 0044, 0047-0048 and Example 2).  Jukes meets the limitations of the claims other than the differences set forth below.
 	Jukes does not specifically teach that the alkylhydroxybenzoates are derived from isomerized normal alpha olefins.  However, Campbell teaches this difference.
 	Campbell teaches a method of preparing carboxylate detergents such as alkylated hydroxyaromatic compounds wherein the alkyl group is derived from isomerized normal alpha olefins having 12 to 30 carbon atoms per molecule (see abstract; para 0010-0015). Campbell teaches that the isomerized normal alpha olefins have about 20 to about 98% branching.  The branching percentage is correlated to the isomerization level of the normal alpha olefins and would at least overlap the ranges recited in the claims and would meet the limitations of the equation I=m/(m+n).  It is well settled that in the case where the claimed ranges overlap or lie inside the ranges disclosed by that prior art that a prima facie case of obviousness exists.  
 	It would have been obvious to one of ordinary skill in the art to use the isomerized normal alpha olefins of Campbell as the normal alpha olefins in preparing the detergents of Jukes, as Campbell teaches that the olefins are suitable for preparing such alkylhydroxybenzoate detergents and he teaches that the desired branching level provides superior low temperature properties when present in lubricating oil compositions (see para 0063).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
  	Applicant argues that Table 2 shows performance advantages of the claimed composition in BRT over comparative examples that do not contain isomerized  salicylates.
 	It is noted that the examples of the present invention are on an oil free basis whereas the comparative examples are actives basis.  The examiner cannot ascertain if  unexpected results are obtained.
 	Applicant argues that a person of ordinary skill in the art would not typically look to teachings related to trunk piston engine oil for guidance on engine oil for automotive, gas, motorcycle, dual fuel, mobile gas or locomotive engines.
 	The independent claims of the present invention are directed to a lubricating oil composition for internal combustion engines and a method of lubricating engines.  Jukes meet these limitations because a trunk piston engine is an internal combustion engine.
Claims 9, 10  and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or suggest that the engines are hybrid engines, turbo GDI engines, an engine equipped with an EGR system, automotive engines, gas engines, motorcycle engines, mobile gas engines or locomotives engines.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16917983/20221022